       Case: 1:19-cv-07681 Document #: 1 Filed: 11/21/19 Page 1 of 3 PageID #:1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
BONITA LIPSEY,                       )
                                     )
                        Plaintiff,   )
v.                                   )
                                     )     Case No. 19-cv-7681
                                     )
WALMART, INC. a Corporation,         )
                                     )
                        Defendant.   )

                                      NOTICE OF REMOVAL

        NOW COMES Defendant, WALMART INC., (“WALMART”) by and through its

attorneys, James P. Balog and Ariel T. Flood of O’Hagan Meyer LLC, and pursuant to 28 U.S.C.

§§ 1332, 1441 and 1446, removes this action to the United States District Court for the Northern

District of Illinois, Eastern Division, and in support thereof, states as follows:

        1.      The movant’s Notice of Removal is based upon subject matter jurisdiction

conferred by diversity of citizenship, as established in 28 U.S.C. § 1332.

        2.      Both at the time of the commencement of the State Court action and at the present

time, Defendant, WALMART, is a Delaware Corporation and its executive headquarters are located

in Bentonville, Arkansas. (See Arkansas Secretary of State Business Information Search, attached as

Exhibit A). A corporation has a single principal place of business where its executive headquarters

are located. Metropolitan Life Ins. Co. v. Estate of Cammon, 929 F.2d 1220, 1223 (7th Cir. 1991).

Therefore, at all pertinent times, WALMART is and has been a citizen of Delaware and Arkansas.

        3.      This matter arises out of an incident, which occurred on August 23, 2017, at the

WALMART located at 4720 S. Cottage Grove Avenue, in the city of Chicago, Cook County, Illinois.

Plaintiff, BONITA LIPSEY, filed a Complaint in the Cook County Circuit Court, Law Division,

styled BONITA LIPSEY v. WALMART, INC., a Corporation, bearing Cook County, Illinois, Case

No. 2019 L 008808. (Exhibit B).
       Case: 1:19-cv-07681 Document #: 1 Filed: 11/21/19 Page 2 of 3 PageID #:2




       4.      WALMART first received Plaintiff’s Complaint when it was served with process on

August 15, 2019. (See Service of Process Transmittal, attached hereto and incorporated herein as

Exhibit C). In response to the Complaint, WALMART filed its Appearance and Jury Demand on

August 27, 2019. (See Exhibit D, WALMART Appearance and Jury Demand).

       5.      On November 13, 2019, Plaintiff’s Attorney Chester Cameron informed Defendant’s

Attorney James Balog via email that there is diversity of citizenship between the parties and the

amount in controversy exceeds $75,000. (See Exhibit E, November 13, 2019 Email from Chester

Cameron).

       6.      Where a case is not removable by review of the initial pleadings, WALMART has a

statutory right to file its Notice of Removal “thirty days after receipt…of a copy of an amended

pleading, motion, order or other paper from which it may first be ascertained that the case is one

which is or has become removable.” 28 U.S.C. § 1446(b)(3). As established in this Notice,

WALMART has properly filed its Notice of Removal within the applicable thirty-day time frame, as

until November 13, 2019, WALMART had no notice that there was diversity of citizenship between

the parties and that the amount in controversy exceeded the jurisdictional amount necessary to trigger

removal.

       7.      With the first notice that there was diversity of citizenship between the parties and that

the amount in controversy exceeded $75,000 occurring on or about November 13, 2019, this Notice

was filed within thirty (30) days of “receipt by the Defendant, through service or otherwise, of a copy

of an amended pleading, motion, order or other paper from which it may first be ascertained that the

case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3).

       8.      As required by 28 U.S.C. § 1446(d), the movant will promptly serve upon Plaintiff’s

counsel, and file with the Circuit Court of Cook County, a true and correct copy of this Notice.

       9.      By removing this action, Defendant does not waive any defenses available to it.

                                                   2
       Case: 1:19-cv-07681 Document #: 1 Filed: 11/21/19 Page 3 of 3 PageID #:3




        10.     If any question arises as to the propriety of the removal of this action, the movant

requests the opportunity to present a brief and oral argument in support of its position that this case is

removable.

        11.     This Notice is signed and in compliance with Rule 11 of the Federal Rules of Civil

Procedure.

        WHEREFORE, Defendant, WALMART, prays that this Honorable Court retain jurisdiction

of the matter pursuant to 28 U.S.C., §§ 1332, 1441, and 1446.

Dated: November 21, 2019
                                                Respectfully submitted,
                                                O’HAGAN MEYER LLC

                                        By:     /s/Ariel T. Flood
                                                One of the Attorneys for Defendant,
                                                 WALMART Stores, Inc.




James P. Balog, Esq.
Ariel T. Flood, Esq.
O’Hagan Meyer, LLC
One East Wacker Drive, Suite 3400
Chicago, IL 60601
Tel: 312-422-6100 / Fax: 312-422-6110
jbalog@ohaganmeyer.com
aflood@ohaganmeyer.com




                                                    3
